         Case 3:20-cv-00509-H-DEB Document 13 Filed 07/16/20 PageID.259 Page 1 of 2



    1   JAIKARAN SINGH, CA Bar No. 201355
          jsingh@foley.com
    2   MIKLE S. JEW, CA Bar No. 316372
          mjew@foley.com
    3   FOLEY & LARDNER LLP
        11988 El Camino Real, Suite 400
    4   SAN DIEGO, CA 92130
        Telephone: 858.847.6700
    5   Facsimile: 858.792.6773
    6 Attorneys for Defendants Christopher
      Masanto, Andrew Masanto, Altitude
    7 Ads Limited, Blooming Investments
      Limited, and Amplify Limited
    8

    9                         UNITED STATES DISTRICT COURT
  10                       SOUTHERN DISTRICT OF CALIFORNIA
  11

  12 JULES VANDEN BERGE, individually           Case No. 3:20-cv-00509-H-DEB
     and on behalf of all others similarly
  13 situated,                                  CLASS ACTION
  14                     Plaintiff,             DEFENDANTS’ NOTICE OF PARTY
                                                WITH FINANCIAL INTEREST
  15                v.
  16 CHRISTOPHER MASANTO, ANDREW    Ctrm:      15A (15th Floor)
     MASANTO, ALTITUDE ADS LIMITED, Judge: Hon. Marilyn L. Huff
  17 BLOOMING INVESTMENTS LIMITED,
     AND AMPLIFY LIMITED,
  18                                Complaint Filed: March 17, 2020
                  Defendants.       Trial:           None
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                          Case No. 3:20-cv-00509-H-DEB
4827-1779-9106.1
         Case 3:20-cv-00509-H-DEB Document 13 Filed 07/16/20 PageID.260 Page 2 of 2



    1              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Civil Rule
    2   40.2, the undersigned counsel certifies that as of this date:
    3              1. Defendant Blooming Investments Limited (“Blooming”) has no parent
    4   corporation;
    5              2. Defendant Blooming is the parent corporation of Altitude Ads Limited
    6   (“Altitude”);
    7              3. Defendant Altitude is the parent corporation of Defendant Amplify Limited
    8   (“Amplify”); and,
    9              4. No publicly held company owns 10% or more stock of Blooming, Altitude or
  10    Amplify.
  11               These representations are made solely to enable the Court to evaluate possible
  12    disqualification or recusal.      By filing this Notice of Party with Financial Interest,
  13    Defendants do not waive any defenses under Rule 12(b) of the Federal Rules of Civil
  14    Procedure or that they may otherwise raise or have by a responsive pleading or otherwise.
  15

  16    DATED: July 16, 2020                       FOLEY & LARDNER LLP
  17                                               s/ Jaikaran Singh
  18                                               Jaikaran Singh

  19                                               Attorneys for Defendants Christopher Masanto,
                                                   Andrew Masanto, Altitude Ads Limited,
  20                                               Blooming Investments Limited, and Amplify
                                                   Limited
  21                                               Email: jsingh@foley.com
  22

  23

  24

  25

  26

  27

  28


                                                     -2-           Case No. 3:20-cv-00509-H-DEB
4827-1779-9106.1
